          Case 1:20-cv-00808-LKG Document 6 Filed 07/08/20 Page 1 of 1




           In the United States Court of Federal Claims
                                               )
 ALEARIS, INC.,                                )
                                               )
                        Plaintiff,             )
                                               )               No. 20-808T
 v.                                            )
                                               )               Filed: July 8, 2020
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )
                                               )

                                             ORDER

       On July 6, 2020, plaintiff filed a motion for leave to file parts of Exhibit A to the
complaint under seal, and a memorandum in support thereof, pursuant to Rules 5.2(d) and 26(c)
of the Rules of the United States Court of Federal Claims (ECF No. 5).

       In light of the foregoing, and for good cause shown, the Court GRANTS plaintiff’s
motion for leave to file parts of Exhibit A to the complaint under seal.

       IT IS SO ORDERED.



                                                   s/ Lydia Kay Griggsby
                                                   LYDIA KAY GRIGGSBY
                                                   Judge
